Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continuation Sheet (PTO-303)				
Advisory Action
On cursory consideration, the request for reconsideration does not clearly appear to overcome the rejections.
Response to Arguments
Applicant’s arguments, filed 10/13/2021 with respect to claims 2-13 and 18 have been fully considered but they are not persuasive.
In response to Applicant's argument: 
“Assuming arguendo that elements of the cited prior art may be properly equated to presently claimed elements, the cited prior art fails to show or suggest "a first unit including first to fourth photoelectric conversion regions, first to fourth transfer transistors, and a first floating diffusion region; a second unit including an amplification transistor, a selection transistor, and a reset transistor; a third unit including fifth to eighth photoelectric conversion regions, fifth to eighth transfer transistors, and a second floating diffusion region; ...wherein the first unit, the second unit, and the third unit are disposed along a first direction in this order in a plan view" (emphasis added). For example, Fig. 3 of Kim shows that elements M36, M37, and M35 are between elements PD1, PD2, PD3, and PD4, which share the transistors. Also, Fig. 4 of Kim shows that FD2 is between elements M46 and M45 (also shown in the Examiner's reproduction of Fig. 4 on page 5 of the Office Action, and col. 7, lines 4-12 of Kim state that "the second floating diffusion node FD2 is shared between the third transfer transistor M43 corresponding to the third photo diode region PD3 and the fourth transfer transistor M44 corresponding to the photo diode region PD4." As a person of ordinary skill in the art would see (e.g., in Fig. 4 of Kim), understand, and appreciate, PD3 is outside of the Examiner's definition of SU and close to FU and PD 4 is outside of SU and close to TU (see Office Action, page 3), and therefore the Examiner's drawings of FU, SU, and TU do not teach or suggest "a first unit including first to fourth photoelectric conversion regions, first to fourth transfer transistors, and a first floating diffusion region; a second unit including an amplification transistor, a selection transistor, and a reset transistor; a third unit including fifth to eighth photoelectric conversion regions, fifth to eighth transfer transistors, and a second floating diffusion region; ...wherein the first unit, the second unit, and the third unit are disposed along a first direction in this order in a plan view" (emphasis added). 
Further, the cited prior art fails to show or suggest "first to fourth transfer transistors share the first floating diffusion region and the fifth to eighth photoelectric conversion regions share the second floating diffusion region" as presently claimed. In fact, the Office Action cites "FD 1" and "SFD" in the Examiner's reproduction of Fig. 4 of Kim (see Office Action, pages 3-4) as teaching the "first floating diffusion region" and the "second floating diffusion region" as claimed; however, Kim is silent regarding any "SFU" and the Office Action is silent regarding how the Examiner's definition of "PC5-PC8" are described to share "SFD." In fact, as a person of ordinary skill in the art would understand and appreciate, FD 1 is described in Kim as being shared between only two photo diode regions and FD 2 is described in Kim as being shared between only two photo diode regions. See Kim, col. 7, lines 4-12. The Office Action is silent regarding where in the cited prior art it is taught or suggested that "FD 1" and "SFU" share "first to fourth transfer transistors" and "the fifth to eighth photoelectric conversion regions" as presently claimed. 
Still further, as the Office Action admits on page 5, Kim does not show or suggest "a second unit including an amplification transistor, a selection transistor, and a reset transistor" (emphasis added). The Office Action states that "Lee teaches a second unit including a selection transistor (RSG, FIG. 3, ,  [0046], note that the reset and drive [amplifier] transistor are formed in the same horizontal row)" on page 5; however, Lee (like Kim) fails to teach or suggest "a second unit including an amplification transistor, a selection transistor, and a reset transistor" (emphasis added) because, for example, Lee is likewise silent regarding the first unit, second unit, and third unit as presently claimed. As a person of ordinary skill in the art would understand and appreciate, it would not be possible to merely substitute certain elements of Lee (e.g., RSG, and a reset and drive transistor) into the configuration of Kim because such a substitution would not function. In fact, the Office Action is silent regarding how such a combination would be able to properly function. 
Thus, Lee is silent regarding "a first unit including first to fourth photoelectric conversion regions, first to fourth transfer transistors, and a first floating diffusion region; a second unit including an amplification transistor, a selection transistor, and a reset transistor; a third unit including fifth to eighth photoelectric conversion regions, fifth to eighth transfer transistors, and a second floating diffusion region; ...wherein the first unit, the second unit, and the third unit are disposed along a first direction in this order in a plan view" (emphasis added). 
In fact, Lee teaches away from the aforementioned limitations because Lee explicitly teaches that "[t]wo of the plurality of transmission elements may transmit charges accumulated in two adjacent photoelectric conversion elements to a first floating diffusion region, and another two of the plurality of transmission elements may transmit charges accumulated in another other two photoelectric conversion elements to a second floating diffusion region" and that "[t]o satisfy augmented resolution as pixel integrity increases, the size of photoelectric conversion element per pixel may decrease. This may result in a drop in the sensitivity and/or the amount of saturated signals." See Lee, paragraphs [0004] and [0009]. Thus, although the Office Action states that a person of ordinary skill in the art would combine Kim and Lee to obtain the presently claimed embodiments and that a purpose would be to "Lee teaches that it is undesirable to try to reduce the size of photo [electric] device" (see Office Action, page 5), Lee in fact explicitly states that a floating diffusion region receives charges from only two photoelectric conversion elements and that it is undesirable to try to decrease the size of photoelectric conversion elements. Therefore, Lee teaches away from the claimed limitation and the Examiner cannot rely on Lee in creating an obviousness rejection. T 
Thus, the cited prior art is entirely silent regarding "a first unit including first to fourth photoelectric conversion regions, first to fourth transfer transistors, and a first floating diffusion region; a second unit including an amplification transistor, a selection transistor, and a reset transistor; a third unit including fifth to eighth photoelectric conversion regions, fifth to eighth transfer transistors, and a second floating diffusion region; ...wherein the first unit, the second unit, and the third unit are disposed along a first direction in this order in a plan view" (emphasis added), as recited in part by claim 2.”, pages 6-9.


    PNG
    media_image1.png
    853
    889
    media_image1.png
    Greyscale

The Examiner respectfully submits that 
First, because the boundary of the first unit [note unit means section element, dictionary] and the second unit are not clearly define.
Second, the exact term FD2 of Applicant’s drawing is not necessary reads on the exact term FD2 of prior art Kim.
Third, the operating functionality is not define in the claim language, therefore, Applicant could not quoting the functionality of Lee as an evident of teach away.
Therefore, Kim, FIG. 3 still reads on:
a first unit ([FU], FIG. 4 [as shown above]) including first to fourth photoelectric conversion regions (PC1-PC4), first to fourth transfer transistors (Tr1-Tr4), and a first floating diffusion region (PD1); 
a second unit [SU] including an amplification transistor (M46, col. 10, lines 1-10, note that the source follower is a drive or amplifier transistor), and a reset transistor (M45); and 
a third unit [TU] including fifth to eighth photoelectric conversion regions (PC5-PC8), fifth to eighth transfer transistors (Tr5-Tr8), and a second floating diffusion region (SFD); and 
wherein the first to fourth transfer transistors (Tr1-Tr4) share (electrically) the first floating diffusion region (FD1) and the fifth to eighth photoelectric conversion regions (PC5-PC8) share (electrically) the second floating diffusion region (SFD)
For the above reasons, it is believed that the rejections should be sustained.
/TONY TRAN/Primary Examiner, Art Unit 2894